Citation Nr: 1734947	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and personality disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The file is now in the jurisdiction of the St. Petersburg, Florida RO.  In December 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.

In the rating decision on appeal the Agency of Original Jurisdiction (AOJ) adjudicated the Veteran's claim received on October 31, 2011 (seeking service connection for "PTSD and mental condition") and denied service connection for 3 entities identified as: 1.) PTSD 2.) depressive disorder NOS, and 3.) personality disorder NOS.  The Board interprets the Veteran's claim (and the AOJ adjudication) as encompassing all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim of service connection for a specific psychiatric diagnosis constitutes a claim of service connection for any psychiatric entity diagnosed or shown by the record).  The issue is characterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


REMAND

A review of the record found that further development is necessary for proper adjudication of this claim.  The record reflects conflicting relevant diagnoses.  An April 2012 VA examination found that the Veteran did not have PTSD, as there was no evidence of a stressor adequate to support such diagnosis.  A subsequent (January 2017) private report (from a S.S., Psy.D.) notes a diagnosis of PTSD,   

The rationale for the private opinion contains inconsistent medical rationale.  On the one hand, the provider opined "it is as least as likely as not that the Veteran's current mental health condition is related to his military service which aggravated the already present [emphasis added] mental deficiency."  However, earlier in the rationale the provider stated "there is no reviewed evidence that the Veteran was traumatized prior to his time in the military."  Accordingly, the private medical opinion is inadequate; but the conclusion is competent medical opinion evidence, and is sufficient to trigger further development.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete (updated to the present) clinical records of all psychiatric evaluations and treatment the Veteran has received (i.e., any records not already associated with his claims file). 

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner, and all pertinent findings should be described in detail.  Based on examination of the Veteran and review of his record the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to his service.  If so, please identify the corroborated (and deemed sufficient to support a diagnosis of PTSD) stressor event and the constellation of symptoms on which the diagnosis is bassed.  If not, please identify the requirement(s) for such diagnosis found lacking. 

(b) Regarding any (and each) psychiatric disability entity other than PTSD diagnosed, please identify the likely etiology of such disability.  Specifically, was the disability was first manifested prior to service, during service, or postservice (please identify the factual data that support the response).  

(c)  Regarding any diagnosed psychiatric disability entity manifested in service and not noted on induction, please opine whether there is evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If so, please identify such evidence. 

(d) If a psychiatric disability manifested in service is shown by clear and unmistakable evidence to have pre-existed service (rebutting the presumption of soundness), please opine further whether there is evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by service.  If so, please identify such evidence. 

(e) Regarding any psychiatric disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/psychiatric complaints therein. 

The examiner must explain the rationale for all opinions, citing to supporting factual data, and medical literature, as deemed appropriate.  The examiner should specifically comment on ss the January 2017 private opinion, expressing agreement or disagreement with the findings therein.  

2. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

